 1   HERRERA PURDY LLP                       LIEFF CABRASER HEIMANN &
     Shawn M. Kennedy (SBN 218472)           BERNSTEIN, LLP
 2   skennedy@herrerapurdy.com               Michael W. Sobol (SBN 194857)
     Andrew M. Purdy (SBN 261912)            msobol@lchb.com
 3   apurdy@herrerapurdy.com                 Melissa Gardner (SBN 289096)
     Bret D. Hembd (SBN 272826)              mgardner@lchb.com
 4   bhembd@herrerapurdy.com                 275 Battery Street, 29th Floor
     4590 MacArthur Blvd., Suite 500         San Francisco, CA 94111-3339
 5   Newport Beach, CA 92660                 Tel: (415) 956-1000
     Tel: (949) 936-0900                     Fax: (415) 956-1008
 6   Fax: (855) 969-2050
                                             BURNS CHAREST LLP
 7   HERRERA PURDY LLP                       Warren T. Burns (Pro Hac Vice)
     Nicomedes Sy Herrera (SBN 275332)       wburns@burnscharest.com
 8   nherrera@herrerapurdy.com               Russell Herman (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)             rherman@burnscharest.com
 9   lseidl@herrerapurdy.com                 900 Jackson Street, Suite 500
     1300 Clay Street, Suite 600             Dallas, TX 75202
10   Oakland, CA 94612                       Tel: (469) 904-4550
     Tel: (510) 422-4700                     Fax: (469) 444-5002
11   Fax: (855) 969-2050
                                             BURNS CHAREST LLP
12   LIEFF CABRASER HEIMANN &                Christopher J. Cormier (Pro Hac Vice)
     BERNSTEIN, LLP                          ccormier@burnscharest.com
13   Rachel Geman (Pro Hac Vice)             4725 Wisconsin Avenue, NW, Suite 200
     rgeman@lchb.com                         Washington, DC 20016
14   Rhea Ghosh (Pro Hac Vice)               Tel: (202) 577-3977
     rghosh@lchb.com                         Fax: (469) 444-5002
15   250 Hudson Street, 8th Floor
     New York, NY 10013-1413
16   Tel: (212) 355-9500
     Fax: (212) 355-9592
17
     Interim Co-Lead Class Counsel
18

19                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
20                                    OAKLAND DIVISION

21   IN RE PLAID INC. PRIVACY                    Master Docket No.: 4:20-cv-03056-DMR
     LITIGATION
22                                               DECLARATION OF RACHEL GEMAN
                                                 IN SUPPORT OF PLAINTIFFS'
23   THIS DOCUMENT RELATES TO:                   OPPOSITION TO MOTION TO
24   ALL ACTIONS                                 DISMISS

25                                               Hon. Donna M. Ryu

26                                               Action Filed:   May 4, 2020

27                                               Trial Date:     None Set

28

                                                                                GEMAN DECLARATION
     2061035.1                             -1-                              CASE NO. 4:20-CV-03056-DMR
 1               I, Rachel Geman, declare and state as follows:
 2               1.     I am an attorney at Lieff Cabraser Heimann & Bernstein, LLP, counsel for the Plaintiffs
 3   and the proposed Classes in the above captioned litigation. I am a member in good standing of the State
 4   Bar of New York. I am older than 21 years of age and am not a party to this action. I make this
 5   declaration in support of Plaintiffs’ Opposition to Defendant Plaid, Inc.’s Motion to Dismiss (Dkt. 78).
 6   If called upon to testify, I could and would testify competently to the truth of the matters stated herein.
 7               2.     Attached hereto as Exhibit 1 is a true and correct copy of the Complaint in Toronto-
 8   Dominion Bank v. Plaid Inc., No. 20-14424 (D.N.J.), filed October 14, 2020.
 9               3.     Attached hereto as Exhibit 2 is a true and correct copy of Assembly Committee on
10   Appropriations Bill Analysis regarding Senate Bill 355 (July 13, 2005).
11               4.     Attached hereto as Exhibit 3 is a true and correct copy of Assembly Committee on
12   Judiciary Bill Analysis regarding Senate Bill 355 (June 28, 2005).
13               5.     Attached hereto as Exhibit 4 is a true and correct copy of Senate Rules Committee Bill
14   Analysis regarding Senate Bill 355 (August 25, 2005).
15               6.     Attached hereto as Exhibit 5 is a true and correct copy of Introduction of Senate Bill 355
16   by Senator Murray (February 16, 2005).
17               7.     Attached hereto as Exhibit 6 is a true and correct copy of Assembly Committee on
18   Business and Professions Bill Analysis regarding Senate Bill 355 (June 21, 2005).
19               8.     Attached hereto as Exhibit 7 is a true and correct copy of Senate Judiciary Committee
20   Bill Analysis regarding Senate Bill 355 (April 5, 2005).
21               I declare under penalty of perjury that the foregoing is true and correct. Executed this 17th day
22   of November, 2020, at New York, New York.
23

24
                                                                   /s/ Rachel Geman
25                                                                     Rachel Geman

26

27

28

                                                                                                GEMAN DECLARATION
     2061035.1                                          -2-                                 CASE NO. 4:20-CV-03056-DMR
